Opinion by
William W. Portee, J.,
By the terms of the case stated, it appears that at the time of the execution of the agreement of sale Collins avenue, in the city of Pittsburg (upon which the property sold abutted), was graded and paved, and that the improvement was then fully completed. It further appears that the lot of ground was benefited by said improvement and was then liable to assessment to pay the cost thereof so soon as a board of viewers should be appointed to report thereon. Upon these facts, we are of opinion that this case is ruled by Lafferty v. Milligan, 165 Pa. 534. No well founded distinction can be drawn to take it out of the application of principles there laid down. A burden or incumbrance was imposed upon the land for the improvement, to be made a specific lien in amount as soon as the proceedings to ascertain the amount were completed. Under the agreement of sale the defendant was liable.
The judgment is affirmed.